Citation Nr: 1439573	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  12-00 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, claimed as frozen feet.

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1966 to November 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO). 

The issue of service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

A chronic foot disability did not manifest in service, and any current foot disability is not shown to be related to the Veteran's service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral foot disability, claimed as frozen feet, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in January 2010, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  The claim was most recently readjudicated in the July 2014 supplemental statement of the case.  

The Veteran's pertinent treatment records have been secured.  He was afforded a VA examination in November 2012.  The Board finds that the November 2012 VA examination is adequate for rating purposes as the examiner conducted a thorough examination, elicited complaints from the Veteran, and noted all clinical findings needed for a proper determination in this matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires competent and credible evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).

The Veteran's service treatment records (STRs) show an August 1967 complaint for sore feet; the impression was a foot strain.  No foot problems were noted on his October 1968 separation examination, and his feet were normal on clinical evaluation.

A July 2010 statement by the Veteran notes that in service, he marched long distances, spent days and nights in foxholes, and that he acquired frozen feet during service.  A November 2011 reiterates his contentions that he acquired a bilateral foot disability in service and that he had frozen feet several times which also affected others in his infantry.  

A March 2011 VA treatment record notes Veteran is status post skin graft to the right ankle in 1969 due to a non-healing ulcer following a work related injury.  A July 2011 VA treatment record shows the Veteran sought treatment for leg pain and concerns of gangrene of the toes after falling 12 days earlier; resolving ecchymosis was assessed.

On November 2012 VA examination, the examiner noted that the Veteran had never been diagnosed with any cold injuries.  The Veteran reported numbness and tingling to the tips of his toes of both feet since approximately 2000.  The examiner noted the Veteran was diagnosed with type II diabetes mellitus in 1999 and that records showed an erratic control of his diabetes.  Examination revealed decreased sensation at the distal tips of all toes, decreased patellar reflexes bilaterally (attributed to bilateral knee replacement), absent Achilles reflexes bilaterally, plantar downward bilaterally, capillary refill was within 2 second bilaterally at the nail beds, and intact dorsalis pedis pulses bilaterally.

The examiner noted that the Veteran did not have a history of cold weather injuries as there is no record of him having ever sought treatment for cold injuries during service and service separation examination showed no problems or complaints of feet problems.  The examiner also noted that the Veteran's feet problems did not start until approximately 2000 and are likely peripheral neuropathy attributable to his non-service connected type II diabetes mellitus.  The examiner opined that it was less likely than not that the Veteran's current symptomatology was related to service. 

A July 2013 VA treatment record notes the Veteran had increased feet swelling with pain.  September 2013 VA treatment records show 2-3 plus edema feet, and increasing swelling in the Veteran's feet.  It was noted that neuropathy and chronic alcohol use was causing pain in his lower extremities. 

SSA records reflect that the Veteran receives disability benefits for other unspecified arthropathies and diabetes mellitus.  His July 2007 application for SSA disability benefits as well as SSA disability report do not mention the feet.

The Board finds further that the preponderance of the evidence is against the Veteran's claim seeking service connection for a bilateral foot disability.  The Veteran has stated that his foot symptoms did not start until about 2000, over 30 years after the Veteran's retirement from active duty.  While he has attributed his current bilateral foot complaints to his service and the cold weather therein, the Veteran has not reported experiencing any symptoms of a foot disability prior to 2000.  Consequently, service connection for a bilateral foot disability on the basis that such disability became manifest in service, and persisted, is not warranted.

The preponderance of the evidence is against a finding that the Veteran sustained a foot injury in service, including frozen feet, that may have resulted in any chronic foot pathology/disability.  VA treatment records have associated complaints of pain and swelling in the feet to diabetic-related neuropathy and alcohol consumption.  Furthermore, the only medical evidence that directly addresses the matter of a nexus between the Veteran's current bilateral foot symptomatology and his service/injury therein, with adequate supporting rationale, is the report of the November 2012 VA examination, when the examiner opined that the Veteran's bilateral foot complaints are unrelated to his service or any injury therein.  The physician noted the history of the claimed disability and thoroughly explained the rationale for the opinion.  The Board finds this November 2012 VA examination report highly probative in the matter at hand (as the examiner is a medical professional qualified to provide it and supports it with explanation of rationale and citation to supporting factual data).  Because there is no competent (medical opinion/treatise) evidence to the contrary, the Board finds the November 2012 VA examiner's opinion to be persuasive.  

The Veteran has alleged that his claimed residuals of frozen feet had their onset during his period of service.  The Board accepts that the Veteran's reports of exposure to cold weather during service are credible.  The Veteran is competent to report symptoms that he thought were residuals of frozen feet (or cold weather injuries) during service or after service; however, as a lay person, he does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of a disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Thus, the Veteran's lay assertions as to diagnosis and etiology are not competent and lack probative value.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a bilateral foot disability, claimed as frozen feet.  Accordingly, the appeal in the matter must be denied.


ORDER

Entitlement to service connection for a bilateral foot disability, claimed as frozen feet, is denied.



REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claim of service connection for a bilateral knee disability.

There appear to be private medical records outstanding pertinent to the Veteran's claim.  The Veteran has reported seeking treatment for his knee pain in 1994, at which point degenerative joint disease was diagnosed.  SSA records note that the Veteran's first visit to Winchester Medical Center was in 1994, but records from that period do not appear to have been associated with the record.  Those records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify names, addresses, and approximate dates of treatment for all health care providers, who may possess additional records pertinent to his knee disabilities, and obtain any necessary authorization from the Veteran needed to develop records from Winchester Medical Center from 1994 to the present.  Obtain and associate with the claims file any treatment records pertinent to the claim on appeal that the Veteran identifies that have not been previously secured. 

2.  Obtain any outstanding VA treatment records from the VA Medical Center in Martinsburg, Virginia from July 2014 to present.

3.  If additional, relevant evidence is obtained pursuant to the development requested above, forward the claims file to the June 2010 VA examiner (or other medical professional if the June 2010 examiner is not available) for an addendum opinion as to whether the Veteran's knee disabilities are at least as likely as not (50 percent or greater probability) related to service, to encompass consideration of the additional medical evidence received.  

The examiner must provide a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


